The question propounded to appellant, while on the witness stand, was in no sense a mere accusation, nor did the answer carry any such implication. The answer was a direct statement of the fact that the witness had theretofore committed homicide — an act which might or might not involve moral turpitude, according to the circumstances of the incident. Mere proof of the killing of a human being creates a presumption of guilt of some degree of crime (C.  M. Dig., 2342) and casts the burden on the accused to show circumstances of mitigation or justification.
In the present case the appellant should have been allowed, if he requested it, to narrate the particular circumstances under which he had "shot two men," so as to remove the apparent stain on his character and credibility; but it was proper, I think, in the first instance, to permit the State to interrogate the witness concerning his having committed a deed which, unexplained, would constitute a crime.
This court held in Bullen v. State, 156 Ark. 148, that, when a defendant in a murder case makes himself a witness in his own behalf, he may, on cross-examination, be interrogated as to his commission of other murders.
Mr. Justice SMITH concurs in this dissent. *Page 539